I concur in the judgment and opinion sustaining appellant's assignment of error, reversing the judgment of the court below, and entering final judgment in favor of appellant, but write separately to address an issue raised by appellee both below and on appeal but not discussed in the principal opinion.
The insurance policy of appellant provided that "ANY JUDGMENT FOR DAMAGES ARISING OUT OF A SUIT BROUGHT WITHOUT WRITTEN CONSENT IS NOT BINDING ON US." Moreover, an agent of appellant represented to appellee in a letter dated December 7, 1987 that it would "not take the position of being bound by the verdict rendered in the pending litigation and trial which is scheduled for December 7, 1987."
In appellee's memorandum in support of her motion for summary judgment, she argued that "[h]aving elected not to be bound by the Lawrence County jury's verdict, Republic-Franklin Insurance Company should be estopped from denying the right of Plaintiff to arbitrate her claim, pursuant to the underinsured motorist protection afforded in the policy issued to Lucy Abrams and covering the Plaintiff, Nancy L. Jackson." She presented this estoppel argument at the hearing on the parties' summary judgment motions and also offers this argument on appeal. The trial court's August 25, 1988 judgment entry of the trial court does not expressly indicate the basis for its decision; accordingly, if appellee's estoppel argument were meritorious, we would be required to affirm the trial court judgment. See,e.g., Karches v. Cincinnati (1988), 38 Ohio St. 3d 12, 19,526 N.E.2d 1350, 1357, for the proposition that every reasonable presumption must be made in favor of the trial court judgment. Therefore, an examination of this argument is necessary to the disposition of the case.
If an insured, in good faith, prosecutes a lawsuit against an underinsured motorist with knowledge of the insured's insurance company, generally both the insured and his insurance company are bound by any final judgment rendered as a result of such lawsuit that determines the liability of the underinsured motorist to the insured. Motorists Mut. Ins. Co. v. Handlovic
(1986), 23 Ohio St. 3d 179, 23 OBR 343, 492 N.E.2d 417, syllabus. The key word in the Handlovic holding is "generally." TheHandlovic decision did not expressly exclude estoppel as a viable exception to the general rule.
Assuming arguendo that estoppel provides an exception to theHandlovic holding, I am persuaded that the elements of estoppel are not applicable to the *Page 366 
uncontroverted facts herein. In order for equitable estoppel to apply, four prima facie elements which the plaintiff must set forth are: (1) that the party knowingly made a false representation or concealment of a material fact (or at least took a position contrary to that now taken); (2) that the representation must be made in a misleading manner with the intention or expectation that another would rely on it to act; (3) that the plaintiff actually relied on the representation; and (4) that plaintiff relied to his detriment so much that unless the party is estopped from asserting the truth or a contrary position, plaintiff would suffer loss. Andres v.Perrysburg (1988), 47 Ohio App. 3d 51, 56, 546 N.E.2d 1377, 1383. Additionally, there can be no equitable estoppel where the party claiming it is chargeable with knowledge of the facts, as where he either knows the facts or is in a position to know them or the circumstances are such that he should know them. Pedler v.Aetna Life Ins. Co. (1986), 23 Ohio St. 3d 7, 11, 23 OBR 6, 9,490 N.E.2d 605, 608. Alternatively, under the doctrine of promissory estoppel, a promise reasonably expected to induce and which does induce action is binding if injustice can be avoided only by enforcement. Blackwell v. Internatl. Union U.A.W. (1983),9 Ohio App. 3d 179, 9 OBR 289, 458 N.E.2d 1272; Restatement of the Law 2d, Contracts (1981) 242, Section 90(1).
In the case at bar, construing the evidence most strongly in favor of appellee, appellant made a promise through its contractual language as well as its agent's letter that it would not be bound by the jury verdict in appellee's action against the tortfeasor. However, there is no evidence of detrimental reliance on the part of appellee, i.e., no indication that but for appellant's promise, she would not have proceeded in her case against the tortfeasor. Moreover, appellee's counsel should have been aware that the refusal of appellee to consent to be bound was not a controlling factor pursuant to Handlovic.
Accordingly, although the representations by appellant were arguably deceptive and reprehensible, the holding ofHandlovic controls.
In essence, we are asked to make bad law in an attempt to punish the appellant insurance company for its lack of good faith in dealing with its insureds. Given the facts that Republic-Franklin Insurance Company both included provisions within its policy that are in contravention of the law underHandlovic, supra, and further took the formal written position that it would not be bound by the jury's verdict, it is indeed tempting to allow appellee a "second bite of the apple" through arbitration. However, since our duty is to interpret the law within the framework of stare decisis rather than simply to *Page 367 
hand down sanctions against wayward insurance companies,4 I somewhat reluctantly concur in the judgment and opinion.
4 In so holding, one assumes that there are independent remedies, including administrative action and/or bad faith litigation, available to appellee and similarly situated insureds.